EXHIBIT 10.1

AMERICAN EAGLE OUTFITTERS, INC.

DIRECTOR DEFERRED COMPENSATION AGREEMENT

This Director Deferred Compensation Agreement (this "Agreement") is entered into
by and between _____________________ (the "Director") and American Eagle
Outfitters, Inc., a Delaware corporation, (the "Company"), effective as of
December 30, 2005.

Recitals

WHEREAS, Section 6(f) of the Company's 2005 Stock Award and Incentive Plan
("Stock Plan") allows for stock-based Awards for Non-Employee Directors (as such
term is defined in the Stock Plan subject to the restrictions of Section 5(c) of
the Plan).

WHEREAS, the Board of Directors of the Company (the "Board") has determined that
Non-Employee Directors of the Board are entitled to receive a Quarterly Share
Retainer payable in shares of the Company ("Shares") for serving on the Board
and committees of the Board (the "Quarterly Share Retainer"); and

WHEREAS, pursuant to Section 8(c) of the Stock Plan, a Non-Employee Director may
defer payment of the delivery of Shares that would otherwise be payable to the
Non-Employee Director under the Stock Plan, with the permission of and on such
terms as are established by the Committee (as such term is defined in the Stock
Plan) in its discretion; and

WHEREAS, by a resolution dated November 14, 2005 (the "Committee Resolution"),
the Committee has determined that a Non-Employee Director may defer the receipt
of such Shares by entering into this Agreement and executing and delivering to
the Company an Election Form (as defined below) to that effect; and

WHEREAS, the Director is a Non-Employee Director of the Company for purposes of
the Stock Plan; and

WHEREAS, the Company, pursuant to the Committee Resolution, and the Director
desire to establish the terms upon which the Director may elect to defer all or
a portion of his or her Quarterly Share Retainer;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

Agreement

1. Election to Defer.

Director may elect to defer receipt of up to 100% of the Shares payable pursuant
to the Quarterly Share Retainer until the date of a distribution event described
in Section 4. In the situation of a deferral, the cash value of such Shares
shall be credited to the Share Unit Account (as defined below) established for
the Director and converted to Share Units (as defined below) pursuant to Section
3 of this Agreement.

2. Deferral Election and Election Form.

Director may make an election to defer up to 100% of the Shares payable pursuant
to the Quarterly Share Retainer by completing and delivering an election form
(the "Election Form") to the Company. The Election Form shall be in the form
attached hereto as Exhibit A. An Election Form effective for Quarterly Share
Retainers shall be delivered to the Company prior to the first day of the
calendar year in which the Quarterly Share Retainers are earned and otherwise
payable. The Election Form shall apply only to Quarterly Share Retainers earned
and otherwise payable to Director after the end of the calendar year in which
such Election Form is delivered to the Company. If, however, Director first
became eligible to participate in the Plan after the first day of a calendar
year, Director may make an election and deliver the Election Form to the Company
within 30 days after the date on which Director initially became eligible to
defer such Quarterly Share Retainers and otherwise participate in the Plan. Such
an Election Form will apply only to Quarterly Share Retainers earned and
otherwise payable after the date on which the Election Form is delivered to the
Company. Notwithstanding the above, any Election Form that covers Quarterly
Share Retainers earned and otherwise payable in calendar year 2006 will apply
only to Quarterly Share Retainers earned and otherwise payable beginning after
the 2006 Annual Meeting of Shareholders. An Election Form shall be irrevocable
for Quarterly Share Retainers earned and otherwise payable in the calendar year
covered by such election and shall remain in effect for Quarterly Retainers
earned and otherwise payable in subsequent calendar years until a written notice
to revise the Election Form is delivered to the Company. The revised Election
Form shall apply only to Quarterly Share Retainers earned and otherwise payable
in calendar years beginning after the last day of the calendar year in which the
revised Election Form was delivered to the Company.

3. Director Accounts.

(a) Quarterly Share Retainers deferred as provided in the Election Form pursuant
to Section 2 of this Agreement shall be credited as a dollar amount to the
Director's share unit bookkeeping account (the "Share Unit Account"). The amount
credited to each Share Unit Account shall be based on the value of the Shares on
the payment dates for the Quarterly Share Retainers specified by the Committee.
The Quarterly Share Retainers shall be converted as of such payment dates into
share units (the "Share Units") equivalent to whole Shares. Such conversion
shall be determined by dividing the dollar balance of the Director's Share Unit
Account as of the payment date by the Fair Market Value of a Share on such
payment date. For purposes of this Agreement, "Fair Market Value" shall mean the
closing price per share of the Company's common stock as reported on The Nasdaq
National Market, or if such date is not a regular trading date on such exchange,
on the next following regular trading date. The number of Share Units for full
Shares so determined shall be credited to the Director's Share Unit Account and
the aggregate value thereof shall be charged to the cash balance of the
Director's Share Unit Account. Any cash balance remaining in the Director's
Share Unit Account after such conversion, together with other subsequent credits
of deferred Quarterly Share Retainer thereto and credits thereto pursuant to
subsection (b) below, shall be converted into Share Units to the extent possible
on the next designated payment date.

(b) Additional credits shall be made to the Director's Share Unit Account in
dollar amounts equal to the cash dividends (or the fair market value of
dividends paid in property other than Shares) that the Director would have
received had he or she been the owner on each record date of a number of Shares
equal to the number of Share Units in his or her Share Unit Account on such
date. In the case of a dividend on the Shares or a common stock split,
additional credits will be made to a Director's Share Unit Account of a number
of Share Units equal to the number of full Shares that the Director would have
received had he or she been the owner on each record date of a number of Shares
equal to the number of Share Units in his or her Share Unit Account on such
date. Any cash dividends (or dividends paid in property other than Shares) shall
be converted into Share Units at the next payment date as set forth in
subsection (a) above. In the event of a stock split, stock dividend,
reclassification, reorganization, redesignation, or other change in the
Company's capitalization, the number of Share Units in the Director's Share Unit
Account shall be proportionately adjusted or substituted to reflect such change.

(c) Each Share Unit Account shall be maintained on the books of the Company
until full payment of the balance thereof has been made to the applicable
Director (or the beneficiaries of a deceased Director) as described in Section 4
below. No funds shall be set aside or earmarked for any Share Unit Account,
which shall be purely a bookkeeping device.

4. Distribution of Director Accounts.

Upon termination and separation of the Director's service on the Company's Board
(or, if later, any service to an affiliate) for any reason, the Company shall
distribute the Director's Share Unit Account to the Director in the form of
Shares (which may be originally issued Shares or Shares purchased on the open
market) in (1) five substantially equal annual distributions starting 30 days
after the anniversary of the date of such termination and separation, and
continuing thereafter for four additional distributions or (2) a lump sum within
30 days of such termination, as elected by the Director. The form of
distribution must be specified at the time the initial Election Form is
completed. If no form of distribution is elected, the distribution shall be in a
lump sum. However, notwithstanding any provision to the contrary, if a Director
also is a "specified employee" for purposes of Internal Revenue Code Section
409A and the guidance promulgated thereunder ("Section 409A"), then no
distribution shall occur until 30 days after 6 months following termination and
separation of service from the Company. Notwithstanding any provision to the
contrary, if a Director becomes disabled (as defined in Section 409A) or dies,
the Director (or his or her beneficiaries in the event of his or her death) will
receive the Shares attributable to his or her Share Unit Account in a single
lump sum within 30 days after the Company receives written notice of such event,
including any unpaid installments if distributions are currently being made.

Also notwithstanding any provision to the contrary, the Director shall receive
the Shares attributable to his or her Share Unit Account in a single lump sum
within 30 days after any of the following events ("Change in Control Events"):

(1) A person, or several persons acting as a group, acquires more than 50% of
the stock of the Company, measured by voting power or value. Persons will be
considered to be "acting as a group" if they are owners of an entity that enters
into a merger, consolidation, reorganization, or purchase or acquisition of
stock in which the Company is not the surviving entity.

(2) A person, or several persons acting as a group, acquires 40% or more of the
gross fair market value of the assets of the Company.

(3) A majority of the Directors, during any 12-month period, is replaced by
Directors whose appointment or election is not endorsed by a majority of the
Directors before the date of appointment or election.

The Company, or its designee, shall deliver to the Director a certificate
representing a number of Shares equal to the number of Share Units in the
Director's Share Unit Account, registered in the name of such Director (or his
or her beneficiaries), and any remaining cash shall be distributed to the
Director (or his or her beneficiaries). In the event of the Director's death,
payment of any amount due under this Agreement shall be made to the beneficiary
or beneficiaries designated by the Director in a writing delivered to the
Company. If the Director fails to designate a beneficiary, payment of any amount
due under the Agreement shall be made to the duly appointed and qualified
executor or other personal representative of the Director to be distributed in
accordance with his or her will or applicable intestacy law; or in the event
that there shall be no such representative duly appointed and qualified within
six (6) months after the date of death, then to such persons as, at the date of
the Director's death, would be entitled to share in the distribution of such
Director's personal estate under the provisions of the applicable statute then
in force governing the descent of intestate property, in the proportions
specified in such statute.

Notwithstanding any other provision of this Agreement or other agreements, if a
Director terminates service as a Director, the Director shall not be entitled to
any Quarterly Share Retainers for any Quarterly Meetings held after the
Director's termination.

5. Nontransferability. A Director's Share Unit Account, and any rights and
privileges pertaining thereto, may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than (1) by
will or by the laws of descent and distribution or (2) if permitted by the
Committee and to the extent allowed by the Code and by law, to a grantor trust
in which the Director is the sole beneficial owner pursuant to Code Section 671
and state law, and shall not be subject to execution, attachment or similar
process.

6. Director's Rights Unsecured. The right of the Director or his or her
beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Director nor his or
her beneficiary shall have any rights in or against any amounts credited to the
Director's Share Unit Account or any other specific assets of the Company. All
amounts credited to the Director's Share Unit Account shall constitute general
assets of the Company and may be disposed of by the Company at such time and for
such purposes as it may deem appropriate.

7. Tax Advisor. Nothing contained in this Agreement is intended, nor shall it be
construed, as providing advice to the Director regarding the tax consequences of
this Agreement and the Election Form to the Director. The Company urges the
Director to consult his or her own personal tax advisor to determine the
particular tax consequences of this Agreement and the Election Form to the
Director, including the effect of federal, state and local taxes, and any
changes in the tax laws from the date of this Agreement.

8. Company's Election to Terminate. At any time and for any reason, the Board of
the Company may terminate the Agreement as to future deferrals provided that no
distributions shall be made to a Director except as provided in paragraph 4 and
as permitted in Section 409A.

9. Expenses. Costs of administration of this Agreement will be paid by the
Company.

10. Notices. Any notice required to be given to the Company (including, but not
limited to the Election Form) under this Agreement shall be in writing, or by
electronic means, and shall be received when actually delivered, or mailed
postage paid as first class U.S. Mail. Notices shall be directed to the Company
at its corporate offices. Any notice required to be given to the Director shall
be delivered to the address stated in the Director's Election Form.

11. Waiver. No waiver by any party at any time of any breach by any other party
of, or compliance with, any condition or provision of this Agreement to be
performed by any other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.

12. Governing Law; Assignment; Binding Effect. This Agreement shall be governed
by the laws of the State of Delaware, except to the extent preempted by federal
law. This Agreement may not be assigned by Director without the prior written
consent of the Company. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their permitted successors and assigns.

13. Entire Agreement; Amendment. This Agreement and the Stock Plan contain the
entire agreement between the Director and the Company with respect to the
subject matter hereof and supersede all previous agreements, written or oral,
between the parties relating to the subject matter hereof except as provided in
Section 8. No amendment or modification of the terms of the Agreement shall be
binding on the parties hereto unless reduced to writing and signed by the
Director and the Company. This agreement shall be interpreted in accordance with
Section 409A and shall be administered in accordance with Section 409A. Further,
other provisions of the Agreement notwithstanding, the terms of any Share Unit
shall be limited to those terms permitted under Section 409A, and any terms not
permitted under Section 409A shall be automatically modified and limited to the
extent necessary to conform with Section 409A. For this purpose, other
provisions of the Stock Plan notwithstanding, the Company shall have no
authority to accelerate distributions in excess of the authority permitted under
Section 409A or any distribution subject to Section 409A(a)(2)(A)(i) (separation
from service) to a "key employee" as defined under Section 409A .
Notwithstanding the above, the Director shall agree to any amendment needed to
bring the Agreement in compliance with Section 409A.

14. Employment; Continued Board Service. Nothing contained in this Agreement
shall be construed to constitute an employment contract between the Director and
any person or entity, or an acknowledgement of any employment relationship
between the Director and the Company. In addition, nothing in this Agreement
shall be construed as providing the Director with a right to be retained as a
member of the Company's Board.

15. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original.

16. Severability. In the event any provision of this Agreement is held illegal
or invalid, the remaining provisions of this Agreement shall not be affected
thereby.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

      AMERICAN EAGLE OUTFITTERS, INC.        
                                            
By:                                                        Date        
Its:                                                 DIRECTOR    
                                                   
                                             Date        Director's Name

 



Exhibit A



AMERICAN EAGLE OUTFITTERS, INC.

DIRECTOR'S DEFERRED COMPENSATION AGREEMENT

 

Election, Deferral and Beneficiary Designation Form

for Non-Employee Directors

under the American Eagle Outfitters, Inc., 2005 Stock Incentive Plan

I, ____________________, a director of American Eagle Outfitters, Inc., a
Delaware corporation (the "Company"), pursuant to the Director's Deferred
Compensation Agreement, by and between me (as the Director) and the Company (the
"Agreement"), hereby make the following elections with respect to my Quarterly
Share Retainers (as defined in the Agreement) on the date indicated below.

1. Election Regarding Deferral of Quarterly Share Retainer

       TO DEFER receipt of all of the Quarterly Share Retainers which are
otherwise payable to me.        TO DEFER _____% of the Quarterly Share Retainers
which would otherwise payable to me.        NOT TO DEFER the Receipt of the
Quarterly Share Retainers payable to me.

2. Irrevocable Elections Regarding Form of Distribution (Subject to Terms of
Agreement)

       To receive a lump sum payment.        To receive five substantially equal
annual installments, the first installment being paid 30 days after termination
of service.

3. Terms Common to the Elections



With respect to the foregoing elections, I understand that:



(a) except as specified below, the elections I have made will be effective for
all Quarterly Share Retainers that I earn and that are payable to me after the
last day of the calendar year in which I deliver the Election Form to the
Company; provided, however, that for calendar year 2006, the elections I have
made will be effective for all Quarterly Share Retainers that I earn and that
are payable to me immediately after the 2006 Annual Meeting Date;

(b) if I have filed this Election Form within 30 calendar days of the date on
which I first become eligible to make elections with respect to my Quarterly
Share Retainers under the Agreement, the election(s) I have made will be
effective for the Quarterly Share Retainers that I earn and that are payable to
me after the date that I file this Election Form with the Company; provided,
however, that for calendar year 2006, the elections I have made will be
effective for all Quarterly Share Retainers that I earn and that are payable to
me immediately after the 2006 Annual Meeting Date;

(c) any deferral election that I have made pursuant to Section 1 above is
irrevocable until the first day of the calendar year following the calendar year
in which I provided written notification to the Company of my intent to change
my deferral election.

(d) I may revise the election as to the form of distribution of my Quarterly
Share Retainers pursuant to Section 2 above for Quarterly Share Retainers earned
and otherwise payable in the calendar year after my delivery to the Company of a
written notice of revision;

(e) neither I nor my legal representative shall be, or have any of the rights
and privileges of, a stockholder of the Company with respect to any Shares
payable upon distribution of a deferred Share Unit unless and until certificates
for such Shares have been issued;

(f) all payments of cash or Shares are subject to tax withholding requirements,
if any;

(g) this Election Form is intended to comply with Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder. To the extent that any
elections do not comply with Section 409A or any regulations thereunder, the
election shall be deemed to be modified to be consistent with Section 409A and
guidance promulgated thereunder. I agree to any changes necessary to bring this
Election Form into conformity with Section 409A and the guidance promulgated
thereunder;

(h) the Company has not and will not provide me with any advice or opinion
regarding the tax consequences of this election and the Agreement, and that I am
solely responsible for obtaining my own tax advisor with respect to these
matters; and

(i) in the event of any discrepancy between the Agreement and this Election
Form, the Agreement shall control.

If I shall cease to be a Director of the Company by reason of my death, or if I
shall die after I become entitled to a distribution under the Agreement but
prior to receipt of the entire distribution to which I am entitled, then all of
the distribution to which I am entitled under the Agreement and which has not
been distributed to me at the date of my death shall be distributed to
________________________ (insert name of beneficiary) as a lump sum as required
under the Agreement. If no beneficiary is named distributions shall be made as
provided in the Agreement.

    Date:                                             
                                                              (Director's Name)
      Receipt acknowledged on behalf of the Company by:     Date:
                                            
                                               Its